NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

LARY E. GRIMES,
C'laimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2011-7204

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 1{)-1841, Judge William A.
Moorman.

ON MOTION

Before RADER, Chief Judge, GAJARSA and REYNA, Circuit
Judges.

PER CURIAM.
0 R D E R

Lary E. Grimes moves for reconsideration of the order
dismissing his appeal for lack of jurisdiction.

GRIMES V. DVA 2

In his motion, Grimes appears to argue the merits of
his case. Our previous order, however, did not make any
decisions about the merits of Grimes’s case. Rather, the
order explained that we lack jurisdiction because the
Court of Appeals for Veterans Claims’ decision was not
fmal.

As stated in our previous order, if the Court of Ap-
peals for Veterans Claims issues an adverse final deci-
sion, Grimes may thereafter appeal that decision to this
court.

Accordingly,
IT Is ORDERED THAT:
The motion for reconsideration is denied.

FoR THE CoURT

JUN 0 7 2012 /s/ J an Horbaly
Date J an Horbaly
Clerk
324 JUN 07 2012
JAN HURBAI.\’

CLEHK